Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 9, 11, 12, 14 contain “means for” language that invokes 112(f) interpretation. These claims and their dependent claims are interpreted according to the corresponding structures identified in the specification detailed in the last Non-Final action dated 3/10/2022.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Brian Gordy (Reg. No. 71372) on 8/4/2022.   

The claims has been amended as follows:
In the claims:
	
	Amend claims 1, 9, 16, and 24, as follows:
	(See attached office appendix)

Reasons for Allowance

The claimed invention provides an improvement on enhancing user search query with contextual application information based on the application a user had been working on when the user was searching for help from a video library. Specifically, the contextual application information was gathered using accessibility API to track a sequence of user inputs, and the search result of video segments are ranked based on relevancy of each video segment to the tracked user inputs.
Context aware search are very well known concept, i.e. Ekstrand (US Pub 20120239643), Fung (US Pub 20170177386), Kohlmeier (US Pub 20190220537) all teach using contextual information to supplement a search query. But they don’t teach using accessibility API to gather user interactions for extraction of contextual information. 
The concept of using accessibility API to track user input to gather contextual application information are also known at the time of the effective filing date. Navda (US Pub 20170032138) teaches a “Data Transfer Tool” that extracts sequence user interactions data with the application as well as application controls/properties of interactions to derive structure of application content and operation/task inferred from the sequence of user interactions, which are then transferred to other applications. Wantland (US Pub 20200026395) also teaches gathering data from a first application using accessibility API to be used as input suggestion for a second application. Cohen (US Pub 20110246924) additionally teaches using accessibility context information for remote technical support diagnostics. But they don’t teach the contextual data gathered via accessibility API are used specifically for enhancing search query and the search result are ranked based on the relevancy to the sequence of user inputs.
Other relevant art Pokherel (US Pub 20200126583, Fig. 15) teaches a search and categorization tools for video libraries that searches transcripts of videos to find and categorize relevant video segments, where they can be presented in a ranked list based on search terms as shown in Fig. 15. However, Pokherel does not teach ranking the search result according to relevancy of each video segment to a sequence of user inputs gathered to extract application contexts via accessibility API.
In view of the prior arts of the records, the specific combination of gathering a sequence of interactive user inputs via accessibility API to enhance user search query, and ranking the list of resulting video segments according to the relevancy with the sequence of user inputs, in combination with other limitations present in the independent claims, is not found in the prior arts. No reasonable combination of the prior art appears to explicitly disclose, teach or suggest this exact set of features within the plain meaning of the claimed invention. Accordingly, the scope of the claimed invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.
After a thorough search, and in light of the prior art of record, claims 1-9, 11-19, 21-22, 24 (renumbered to 1-20) are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176